DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a National Phase Entry of PCT International Application No. PCT/KR2018/008627 which was filed on July 30, 2018, and claims priority to Korean Patent Application No. 10-2017-0121320, which was filed on September 20, 2017.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Preliminary Amendment
4.	Acknowledgment is made of the preliminary amendment is filed on March 6, 2020. Claims 1-15 are pending. This communication is considered fully responsive and sets forth below.

Information Disclosure Statement
5.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 8, 2020 and September 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification is objected to because it does not mention “a computer-readable recording medium” that is claimed in claim 15.
The second issue, paragraph [0054] recites as follows:

    PNG
    media_image1.png
    406
    884
    media_image1.png
    Greyscale

The text in the paragraph, e.g.,
    PNG
    media_image2.png
    31
    55
    media_image2.png
    Greyscale
, is not clearly presented and in fact, it is pretty fuzzy.
Same objection applies to the usage of 
    PNG
    media_image3.png
    31
    50
    media_image3.png
    Greyscale
 in paragraph [0073].
. 

Claim Rejections - 35 USC § 101  
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 15, it claims “computer-readable recording medium.” 
The claim is transitory signals per se, since there is no record showing the "computer-readable recording medium" is a non-transitory storage medium either in the claims or in the specification.  

Allowable Subject Matter
9.	Claims 1-14 are allowed. Claim 15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 presented above.

The closest prior art on record, Choi et al. (US 2020/0119895) and Moon (US 2020/0187236) are generally directed to various aspects of the base station of the wireless communication includes a communication module and a processor, wherein the processor generates a preemption indicator indicating a preempted resource, the resource indicated by the preemption indicator does not include an orthogonal frequency divisional multiplexing (OFDM) symbol configured as an uplink (UL) symbol by a radio resource control (RRC) signal, and then the processor transmits the preemption indicator to a user equipment of the wireless system based on a predetermined period; the mechanism for transmitting or receiving a control channel by a base station in a communication system, including: configuring a control resource set including a plurality of REGs, interleaving, on a frequency axis, the plurality of REGs included in the control resource set, configuring an REG pool including at least two interleaved REGs, configuring at least one CCE in the REG pool, and transmitting control information through a search space configured by the at least one CCE. 
However, in consideration of the preliminary amendment, claim limitations filed March 6, 2020, the information disclosure statement submitted April 8, 2020 and September 28, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claim 8.
 “providing, to the UE, a Radio Network Temporary Identifier (RNTI) for downlink control information (DCI) comprising a preemption indicator;” and “transmitting, to the UE, the DCI comprising the preemption indicator via a physical downlink control channel (PDCCH), wherein a resource block (RB) and a symbol that are indicated by the DCI comprising the preemption indicator are configured not to allow transmission for the UE,” as specified in claim 5. 
Similar limitations are included in claim 12.
Dependent claims 2-4, 6, 7, 9-11, and 13-15 are also allowable for incorporating the features recited in the independent claims.

Conclusion
: 
Choi et al. (US 2020/0119895) is cited to show the base station of the wireless communication includes a communication module and a processor, wherein the processor generates a preemption indicator indicating a preempted resource, the resource indicated by the preemption indicator does not include an orthogonal frequency divisional multiplexing (OFDM) symbol configured as an uplink (UL) symbol by a radio resource control (RRC) signal, and then the processor transmits the preemption indicator to a user equipment of the wireless system based on a predetermined period; 
Moon (US 2020/0187236) is generally directed to various aspects of mechanism for transmitting or receiving a control channel by a base station in a communication system, including: configuring a control resource set including a plurality of REGs, interleaving, on a frequency axis, the plurality of REGs included in the control resource set, configuring an REG pool including at least two interleaved REGs, configuring at least one CCE in the REG pool, and transmitting control information through a search space configured by the at least one CCE;
Bardsley et al. (US 7,818,580) is cited for facilitating administrator access to information created as a result of protocol exchanges involved in dynamic address assignment, authentication, and connection; 

Thyamagundalu et al. (US 2016/0285932) is cited to show a multicast traffic distribution in a multi-pod network environment, wherein network nodes interested in the traffic subscribe to the multicast group and originate traffic onto the multicast group in the underlay (e.g., Layer 3) and such interested network nodes become part of a Layer 2 broadcast domain in each pod, called the bridge domain (BD).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WEI ZHAO/           Primary Examiner
Art Unit 2473